DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 6, and 7 are objected to because of the following informalities:  “respectively” is abbreviated as “resp.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. Claim 1 recites “if the first condition is satisfied, acting, when decoding the audio (or resp. video), to decrease the presentation time stamp of the audio (or resp. video) samples in order to advance playback of the audio (or resp. video) samples.” The claim appears to omit how the presentation time stamp is (or can be) decreased. Please clarify or amend the claim(s) to include the essential elements to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention
Claim 1 recites “testing a first condition to ensure that the time difference (Δt_a, Δt_v) between the presentation time stamp of the audio (or resp. video) samples and the reference clock signal is sufficient to enable the audio (or resp. video) samples to be decoded correctly.” Claim 2 refers to the first condition of claim 1, where Δt is the time difference. There is insufficient antecedent basis for this limitation in claim 2. Claims 5 and 6 are rejected using similar reasoning.
Claim 1 recites “, thereby compensating at least in part the latency difference (Δlat_a, Δlat_v) between the audio (or resp. video) latency and the video (or resp. audio) latency.” Claim 5 refers to the second condition, where Δlat_ is the latency difference. There is insufficient antecedent basis for this limitation in claim 5. Claims 6 and 7 are rejected using similar reasoning.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 defines a computer program embodying functional descriptive material. However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory.
Claim 10 does not fall within at least one of the four categories of patent eligible subject matter because in the state of the art, transitory signals are commonplace as a medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a "computer readable storage medium" covers a signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jairath et al. (EP 3113498)
Consider claim 1. Jairath et al. teaches a decoding method for decoding an incoming audio/video stream received by a decoder box (fig. 3, 101 shows a media server) that is connected to audio playback equipment (fig. 3, 104 shows a television or other display device) and to video playback equipment (fig. 3, 104 shows a television or other display device), the incoming audio/video stream transporting a reference clock signal (para. 0029 describes generating and modifying the PCR) and comprising audio samples and video samples including respective presentation time stamps (para. 0031 describes using the respective presentation time stamps to determine the synchronization of multimedia streams), the decoding method comprising the steps of: evaluating an audio latency introduced by an audio path and a video latency introduced by a video path (paras. 0047-0056 describe evaluating an audio latency introduced by an audio path and a video latency introduced by a video path); if the audio (or respectively video) latency is greater than the video (or resp. audio) latency, testing a first condition to ensure that the time difference (Δt_a, Δt_v) between the presentation time stamp of the audio (or resp. video) samples and the reference clock signal is sufficient to enable the audio (or resp. video) samples to be decoded correctly, and if the first condition is satisfied, acting, when decoding the audio (or resp. video), to decrease the presentation time stamp of the audio (or resp. video) samples in order to advance playback of the audio (or resp. video) samples, thereby compensating at least in part the latency difference (Δlat_a, Δlat_v) between the audio (or resp. video) latency and the video (or resp. audio) latency (paras. 0057-002 describe compensating the latency difference between the audio/video latency and the video/audio).
Claims 8-10 are rejected using similar reasoning as corresponding claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuhn (US Pub. No. 2015/0067186) discloses dynamic control by a source device of sink buffer size for audio and/or video streaming over an error-prone channel
Quere et al. (US Pat. No. 10,694,240) discloses determining a drift between audio and video presentation time stamps in an audio/video stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484